Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         This communication is responsive to applicants amendments and remarks of 1/19/2022.  The amendments have been entered.  Claim 1-16 and 20 are now pending.

Allowable Subject Matter
3.         The following is an examiner’s statement of reasons for allowance: 
             As to claims 1 and 6, prior art of record does not fairly teach or suggest an active splitter in a communications network, wherein the active splitter comprising:
            a unit operating as a splitter in a forward direction and an active combiner in a reverse direction, the combiner having a plurality of inputs that each receive an upstream optical signal from a respective one of a plurality of remote transmitters and combines them to create a combined electrical signal at an output; 
            a local transmitter that receives the combined electrical signal and converts it to a reverse path optical signal, 
            a multiplexer that multiplexes the reverse path optical signal with a forward path optical signal; and wherein 
            the active splitter is capable of calibrating the power of the upstream optical signal of a first one of the plurality of remote transmitters to the power of the upstream optical signal of at least a second one of the plurality of remote transmitters. 
Conclusion
4.           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
               PRAUSE (US Patent Application Publication No: 2015/0043908 A1) is cited to show a method and system (see fig. 2, 3, 4, 5) for testing a passive optical network (see abstract and claim 1).
              Azadat (US Patent Application Publication No: 2003/0180055 A1 A1) is cited to show an optical transmission system (see fig. 1) with a transmission section (110, fig. 1) that employs a calibration scheme (see paragraph 0017).

5.           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636